DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 is rejected because the term substantially is a relative term that does not have a comparative value.
 	Claim 4 is rejected because it is not clear what constitutes “industrial byproducts and organic wastes”.  While Applicant discloses that these products are exemplified by lignin and coffee chaff, the language reads on far more compounds than are disclosed 
 	Claim 15 is rejected because the term “substantially” is a relative term that does not have a comparative value. Also, it appears that the language “or any range there in between” is redundant.  The range between 99:1 to 50:50 would cover any range between the claimed ratios.
 	Claim 26 is rejected because it is not clear if applicant is claiming that all of the foaming agents make up “the foaming agent” or if Applicant is claiming a mixture of two or more.  Claim 1 states “a foaming agent”.   Clarification is required. 
 	Claim 30 is rejected because it is not clear what constitutes “other media”.  Clarification is required.
Claims 1, 3, 5, 6, 16-25, 27 and 33-34 are allowed.  The prior art does not teach or suggest a method for producing biobased sub-micron biocarbon materials, wherein said method comprises (a) forming a porous intermediate structure by either (i) mixing raw biomass with a foaming agent and carbonizing the mixture, or (ii) mixing carbonized and ground biomass with the foaming agent; and (b) size reducing the porous intermediate structure to an average particle size less than about 1,000 nanometers, thereby producing the biobased sub-micron biocarbon materials.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16348299/20210731